Citation Nr: 1432176	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left elbow disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975.

This matter is on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.   

The Veteran testified before a Decision Review Officer (DRO) at the RO in September 2009 and December 2011.  Transcripts of the hearings are of record.

This appeal was remanded by the Board in March 2013 for further development and is now ready for disposition.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's left elbow disability has been characterized by diminished strength and some limitation of motion; ankylosis, limitation of flexion to 90 degrees, limitation of extension to 75 degrees, a combination of limitation of flexion to 100 degrees and extension to 45 degrees, residuals of a Joint fracture with marked cubitus valgus or varus deformity with ununited of head or radius, or nonunion has not been shown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a left elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5205-5213 (2013).
 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran currently receives a 10 percent disability rating for residuals of a fracture to the left elbow (his non-dominant side) under 38 C.F.R. § 4.71a, DC 5209 (addressing joint fracture of the elbow).  In order to warrant a rating in excess of 10 percent, the evidence must show:

* Ankylosis of the elbow between 90 and 70 degrees (30 percent under DC 5205);
* Limitation of flexion to 90 degrees (20 percent under DC 5206);
* Limitation of extension to 75 degrees (20 percent under DC 5207);
* A combination of limitation of flexion to 100 degrees and extension to 45 degrees (20 percent under DC 5208); 
* Residuals of a Joint fracture with marked cubitus valgus or varus deformity with ununited of head or radius (20 percent under DC 5209);
* Nonunion of the radius and ulna, with flail false joint (40 percent under DC 5210);
* Nonunion in the upper half of the ulna without loss of bone substance or deformity (20 percent under DC 5211).

38 C.F.R. § 4.71a (2013).

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  First, regarding the diagnostic codes addressing range of motion, the evidence indicates that the Veteran has experienced a significant amount of neuropathy in the left arm that has impacted his ability to move the elbow joint, especially after undergoing a cubital tunnel release in August 2009.  In its March 2013 Remand, the Board specifically remanded the claim in order to determine whether the Veteran's neurological symptoms were related to his elbow fracture. 

In an April 2013 VA examination, the examiner noted that the Veteran has less elbow extension since his 2009 surgery.  However, X-rays of the elbow were unremarkable and without evidence of osteoarthritis.  The examiner concluded that, given that the Veteran exhibited full arm strength when he left service, the Veteran should have full or nearly full extension of his left elbow but for his neurological symptoms.  In a January 2014 addendum, the VA examiner added that there was no obvious cubital deformity.  

The Board notes that the DRO stated at the Veteran's hearing that the neurological symptoms appeared related to his left elbow fracture.  However, this was not a finding of fact.  Moreover, the medical evidence indicates that the bulk of the Veteran's left arm limitations, from a range of motion standpoint, are due to his neuropathy and not the residuals of the fracture.  Moreover, the evidence does not indicate that the neurological symptoms are a secondary result of his prior fracture.  Indeed, this precise question was addressed by the RO in an August 2010 rating decision, which the Veteran did not appeal.  

In any event, it is important for the Veteran to understand that even with the additional limitation resulting from the Veteran's nonservice-connected neurological disorders in the left upper extremity were considered, a rating in excess of 10 percent is still not warranted.  For example, at an orthopedic evaluation in July 2009, his limitation of extension was to only 20 degrees, and he exhibited full flexion.  At a VA examination in October 2009, he complained of stiffness and paresthesia in the left forearm and numbness the fingers.  However, there was no indication of limitation of motion.  Both results provide highly probative evidence against this claim. 

At his next VA examination in November 2011, he stated that he wears an elbow pad most of the time and is unable to lift heavy objects.  Upon examination, he was limited by pain to 130 degrees of flexion and to only 35 degrees of extension.  There was no change after repetitive motion.  His strength in both flexion and extension was normal, and there was no history of surgery to the elbow joint itself.  At his most recent VA examination in April 2013, the Veteran again exhibited only 130 degrees of flexion with no objective evidence of pain.  His extension was limited by pain to only 60 degrees.  

In view of these examination results, the Board determines that ankylosis of the elbow between 90 and 70 degrees, limitation of flexion to 90 degrees, limitation of extension to 75 degrees, or a combination of limitation of flexion to 100 degrees and extension to 45 degrees has not been shown.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion. 

The evidence also does not indicate that the presence of malunion, nonunion or deformity of the left elbow joint.  For example, at a private orthopedic evaluation in November 2008, the Veteran denied any episodes of dislocation or subluxation, and an X-ray of the elbow was normal.  At a VA Examination in October 2009, an X-ray of the elbow joint reflected no evidence of fracture or dislocation, and otherwise indicated normal anatomic alignment.

At the Veteran's VA examination in November 2011, flail joint, joint fracture or impairment of supination or pronation was specifically not observed.  To the contrary, he mentioned on this occasion that he lifts weights.  Finally, at his most recent VA examination in April 2013, flail joint, joint fracture or impairment of supination or pronation was again specifically not observed.  Therefore, as residuals of a Joint fracture with marked cubitus valgus or varus deformity with ununited of head or radius, nonunion of the radius and ulna, with flail false joint, or nonunion in the upper half of the ulna without loss of bone substance or deformity have has not been shown, an increased rating is not warranted on this basis.  

In considering the severity of the Veteran's elbow disability, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board finds that ratings in excess of those already assigned are not warranted on the basis of functional loss due to pain or weakness in this case.  Moreover, even though the Veteran has complained of pain, it did not appear related to his limitation of motion per se, but was typically associated with his nonservice-connected neurological disorder.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has also considered the Veteran's statements that his left elbow disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left elbow disability according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left elbow disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In this regard, it is important for the Veteran to understand that the Board would not dispute the fact that he has problems with this disability (as he is cited above).  If he did not, there would be no basis for the current disability evaluation.  The question is only if he meets the next higher level of disability evaluation.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for the Veteran's left elbow is not warranted for any period on appeal.  As such, the appeal is denied.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained in October 2009, November 2011 and April 2013.  An addendum to the April 2013 examination was obtained in January 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in March 2013 in order to obtain a new VA examination.  As an adequate examination was completed in April 2013, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Moreover, after the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in March 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A rating in excess of 10 percent for a left elbow disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


